EMILIO M. GARZA, Circuit Judge,
dissenting:
The majority holds that (1) the district court did not err in its application of sections 2254(d)(2) and 2254(e)(1) of AEDPA when it disregarded the state trial court’s finding that Howard Guidry did not ask to speak to an attorney before confessing to murdering Farah Fratta and (2) that the district court did not abuse its discretion in holding an evidentiary hearing to rehear the same testimony heard by the state court. Given the conflicting testimony and ample evidentiary record in the state proceeding, these holdings fail to afford to the state court’s decision the deference mandated by AEDPA.
The majority states, with apparent approval, that “pursuant to [28 U.S.C. § 2254(e)(1)], the district court did not accept the state court’s determinations of fact because the trial court made no findings on considerable evidence critical to Guidry’s claims.” (first emphasis added). It then notes that the state trial court “omitted the testimony of four lawyers— Duer, Gottlieb, Scott, and Yarborough ...” in its written findings, states that this testimony “is crucial for determining whether Guidry asked for his attorney” and, without further explication, concludes that “[t]he district court did not err in its application of subpart (e)(1).” Thus, under the majority’s analysis, the trial court’s failure to explicitly address the attorneys’ testimony in its findings of fact apparently permitted the district court to disregard the presumption of correctness that would otherwise have attached to the state court’s conclusion that Guidry did not ask to speak to his attorney.
Section 2254(e)(1) provides that “a determination of a factual issue by a state court shall be presumed to be correct” and that the petitioner “has the burden of rebutting the presumption of correctness by clear and convincing evidence.” I find nothing in this language to support the proposition, seemingly endorsed by the majority, that a habeas petitioner can satisfy his burden under subpart (e)(1), and thereby discredit the state court’s factual finding, merely by pointing to a failure by the trial court to make explicit credibility *332findings regarding particular witnesses.1 The question before this Court is not whether the state court adequately addressed all of the testimony it heard in its findings of fact, but whether Guidry overcame by clear and convincing evidence the statutorily-mandated presumption that the state court’s finding- — that Guidry did not ask to speak to his attorney before confessing to the murder of Fratta — was correct.
The majority notes that Roberts’ testimony before the state court contained contradictory testimony about whether he knew Guidry had counsel2 and that the testimony of the three attorneys about Roberts’ subsequent in-chambers statement, if believed, supports Guidry’s version of events and undermines Roberts’ credibility. But the three attorneys’ testimony suffered from its own weaknesses. In the first state evidentiary hearing, Gott-lieb testified that she stated to two police officers that Guidry had an attorney and that the officers replied that they had “talked to the attorney and gotten permission to talk to Mr. Guidry before [they] took him out to save his statement, make a statement and to give [them] a tour of the scene of the crime.” Gottlieb identified Hoffman (the “bigger of the two”) as the one who made the statement. At the second state evidentiary hearing, however, Gottlieb testified that Scott, not she, was the one who asked about the confession and identified Roberts (“the short one”) rather than Hoffman as the officer who claimed that they had received permission from Guidry’s attorney. Scott, in turn, testified that supervisor Danny Billingsly, not Hoffman, was the second officer present during the conversation. Scott also testified that Roberts might have been joking or “smarting off’ when he made the statement.3
Whether Guidry asked to speak to his attorney necessarily turns on whose version of events the fact finder finds credible — Guidry or the detectives who questioned him. The credibility of the detectives’ testimony, in turn, depends in part on the credibility of the three attorneys’ recollection of the alleged in-chambers conversation. If Roberts told the three attorneys that he had obtained permission for Guidry’s attorney before questioning Guidry and if he intended that statement to be believed, then those facts strongly support Gui-dry’s version of the events preceding his confession. On the record before us, however, those factual conclusions are not compelled in light of the inconsistent testimony of witnesses on both sides. See Schlesinger v. Herzog, 2 F.3d 135, 139 (5th Cir.1993) (“[W]here the court’s finding is based on its decision to credit the testimony of one witness over that of another, that finding, if not internally inconsistent, can virtually never be clear error.”); Miller v. *333Fenton, 474 U.S. 104, 114, 106 S.Ct. 445, 88 L.Ed.2d 405 (1985) (“When ... the issue involves the credibility of witnesses and therefore turns largely on an evaluation of demeanor, there are compelling and familiar justifications for ... according [the trial court’s] determinations presumptive weight.”). Accordingly, Guidry has not shown by clear and convincing evidence that the trial court’s determination that he did not ask to speak to his lawyer was incorrect and there is therefore no legal basis to hold that the trial court’s decision was based upon an unreasonable determination of the facts in light of the evidence presented.
Again focusing on the trial court’s failure to make explicit credibility determinations regarding the attorneys’ testimony, the majority concludes that the implied credibility determinations of the trial court are “too extraordinary to avoid development through an evidentiary hearing in district court” and therefore holds that the district court did not abuse its discretion in ordering such a hearing. I disagree. The district court had before it an ample record with which to determine whether the trial court’s decision was based on an unreasonable determination of the facts in light of the evidence presented. As the majority acknowledges, “Guidry requested, and received, an evidentiary hearing in state court and provided ample evidence, to say the least, for the factual basis of his Fifth Amendment claim. Testimony at the pre-trial hearings ... more than adequately developed that factual basis.” In other words, the state court allowed Guidry every opportunity to develop his version of the events surrounding his confession and there is no suggestion that Guidry was prevented from introducing any evidence helpful to his claim. Given the extensive development of the evidence in state court and the apparent contradictions in the testimony of many of the witnesses, an additional evidentiary hearing could offer little aid in determining whether the trial court’s factual determination was unreasonable in light of the evidence presented.
To the contrary, the record supports a holding that the evidentiary hearing was an abuse of discretion because it appears that the district court used the proceeding not to hear new evidence but instead to substitute impermissibly its own credibility determinations for those of the state court. After the hearing, the district court explained “I need to be able to make some credibility determination on my own and figure out what’s going on. Now that I have heard the evidence, I guess it’s time for me to look at basically the same issues again but with a little more knowledge.” The district court later rejected the State’s argument that it had to defer to the state court’s credibility determinations so long as they were supported by the record because “[e]ach of the cases cited by the [State concerned] a district court’s inability to reconsider a state court’s credibility determination on the basis of the record alone.” Here, the court noted, its “credibility evaluation focuses not on the cold record, but on the same live witnesses, and presumptively the same demeanor, as was presumably considered by the trial court. This Court’s evaluation of the witnesses’ credibility, therefore, extends beyond a mere review of whether the record supports the state court determination.”
A district court may, in an appropriate case, reject the factual findings and credibility determinations of a state court. See Miller-El v. Cockrell, 537 U.S. 322, 340, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). But the court may not substitute its own credibility determinations for those of the state court simply because it disagrees with the state court’s findings. See Pondexter v. Dretke, 346 F.3d 142, 147-49 (5th *334Cir.2003) (finding that the district court “failed to afford the state court’s factual findings proper deference” by “rejecting the state court’s credibility determinations and substituting its own views of the credibility of witnesses”). In this case, the trial court’s factual conclusion turned on credibility determinations. There were weaknesses in the testimony of witnesses on both sides, and the trial court’s factual determination made clear that it credited the detectives testimony that Guidry had not asked to speak to an attorney. Because the evidentiary record was more than adequate, and because there was insufficient justification for rejecting the factual finding and accompanying implied credibility determinations of the district court, there was no justification for the district court’s sua sponte decision to conduct its own evidentiary hearing. Accordingly, I would hold that the district court abused its discretion. See Villafuerte v. Stewart, 111 F.3d 616, 633 (9th Cir.1997) (holding that the district court did not abuse its discretion in denying a request for an evidentiary hearing to hear the same evidence heard in the state habeas proceeding and stating that “[t]his is not a valid reason for an evidentiary hearing in district court”); Guerra v. Johnson, 90 F.3d 1075,1078 (5th Cir.1996).
For the above stated reasons, I respectfully dissent.4

.This court has previously held that the presumption of correctness that attaches to state court findings of fact under AEDPA applies even in cases where the habeas petitioner was denied a full and fair hearing in state court. Valdez v. Cockrell, 274 F.3d 941, 942 (5th Cir.2001). It seems to me inconsistent to now suggest that the AEDPA-mandated presumption of correctness is nevertheless inapplicable where the petitioner shows that, while he was granted a full and fair hearing and the state court explicitly made the factual finding now being contested, the state court failed to articulate credibility findings regarding witness testimony that the federal court found sufficiently troubling.


. Both detectives, however, consistently maintained that Guidry never asked to speak to his lawyer.


. The state court also noted that Guidry admitted to "habitually being cooperative” with police.


. Because I conclude that admission of Gui-dry’s confession did not violate his Fifth Amendment right, and because his confession along with other evidence establishes that Guidry murdered Fratta in exchange for a promise of $1,000, I would find that admission of Mary Gipp's testimony did not have a substantial and injurious effect in determining the jury's verdict. See Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).